DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A,1B,2A and 2B should be designated by a legend such as --Prior Art—because it appears that only what is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 21, “the rotary unit is same” should be “the rotary unit is the same”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The scope of claims 1-9 is unclear. In claim 1 it is unclear if the rotary unit and display device are claimed in combination with the stand, or if the rotary unit and display device are merely a part of the intended use of the stand, which is given patentable weight in that the device must merely be capable of performing the intended use. It appears that claim 1 is meant to be drawn solely to the stand comprising multiple posts and a mounting plate module, with the display device and rotary unit being a part of the intended use of the stand. It is unclear exactly what structural or functional limitations placed on the device, and how the stand is to be structured and arranged to attach a display device with or without a rotary unit, such that position of an attached display device in the depth direction relative to the stand is the same when attached with or without the rotary unit. 
Likewise, in claim 10 it is unclear if the claim is meant to recite the combination of the display device, stand and rotary unit, or if the rotary unit is meant to be a part of the intended use of the display device and stand. It appears that claim 10 is meant to be drawn to the combination of the display device and stand, with the rotary unit being a part of the intended use of the device.  
In claim 7 the non-rotating stationary part is said to be shorter than the movable part. Similarly, in claim 8 the second mounting plate is said to be shorter than the first mounting plate. It is unclear how the non-rotating stationary part or the second mounting plate is “shorter”. In particular it is unclear what dimension is being referenced, i.e. shorter in width, shorter in height, shorter in length. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,6,7,9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricoh Co LTD(JP6539952), hereinafter Ricoh.
[Claim 1] First, as noted in the above 112(b) rejection, the claims were being examined as if the rotary unit and display device are a part of the intended use of the device, which is given patentable weight in that the device must merely be capable of performing the intended use. Ricoh teaches a stand(1) for supporting a display device(100), the stand comprising: multiple posts(3); and a mounting plate module(8) configured to connect the posts to each other, wherein the stand is configured such that a rotary unit is attachable to and detachable from the mounting plate module (any suitable known rotary unit could be attached and detached from the mounting plate module), the rotary unit being configured to enable manually changing an orientation of the display device between a landscape orientation and a portrait orientation without detaching and reattaching the display device from the stand, the display device is attachable to the mounting plate module via the rotary unit (when used with a suitable rotary unit) and is also attachable to the mounting plate module without the rotary unit(as shown in figure 2), and a position of the display device relative to the stand in a depth direction in a state where the display device is attached to the mounting plate module via the rotary unit is same as the position of the display device relative to the stand in the depth direction in a state where the display device is attached to the mounting plate module without the rotary unit, as seen in figures 1 and 2, holes 310 on stand posts 3 allow for the vertical and depth position of the mounting plate module to be changed, such that the location of an attached display device in the depth direction could remain the same when attached with or without a rotary unit.
[claim 2] wherein an attachment position at which the display device is attached to the mounting plate module via the rotary unit is located further backward than an attachment position at which the display device is attached to the mounting plate module without the rotary unit when the mounting plate module is adjusted as detailed above.
[claim 3] further comprising: brackets(83) each of which includes a back side configured to be fitted to the mounting plate module(fig 2) and a front side that is attachable to either the display device or a suitable rotary unit, wherein the stand is configured such that in a case where the display device is attached to the mounting plate module without the rotary unit, the brackets are attached to a back side of the display device and are then fitted to the mounting plate module(fig 2), and in a case where the display device is attached to the mounting plate module via the rotary unit, the brackets are attached to a back side of the rotary unit and are then fitted to the mounting plate module.
[claim 6] wherein the brackets(83) include a pair of right and left brackets; and in a case where the display device is attached to the mounting plate module without the rotary unit, front sides of the right and left brackets are attached to the back side of the display device at positions that are away from a center of the back side of the display device in right and left directions, as seen in figure 2, and back sides of the right and left brackets are attached to end regions(left and right upper end regions of mounting plate module 8) of the mounting plate module.
[claim 7] wherein a suitable rotary unit could include a movable part that is fastened to the display device and configured to rotate along with the display device, the movable part including a movable plate and mounting posts joined to right and left ends of the movable plate, and a non-rotating stationary part that is fastened to the mounting plate module, is shorter than the movable part, and is joined to a central portion of the movable plate of the movable part; and in a case where the display device is attached to the mounting plate module via the rotary unit, the mounting posts of the movable part are attached to the back side of the display device at positions that are away from a center of the back side of the display device in right and left directions, the front sides of the brackets are attached to a back side of the stationary part of the rotary unit, and the back sides of the brackets are fitted to a central region of the mounting plate module.
[claim 9] wherein the posts include rod-shaped parts(3) extending substantially vertically and a base(2) constituted by lower end portions of the posts; and a position in the depth direction of a front side of the display device relative to a front end of the base is same in both of a state where the display device is attached to the mounting plate module via the rotary unit and a state where the display device is attached to the mounting plate module without the rotary unit.
[claim 10] First, as noted in the above 112(b) rejection, the claims were being examined as if the rotary unit and display device are a part of the intended use of the device, which is given patentable weight in that the device must merely be capable of performing the intended use. Ricoh teaches a display device stand system, comprising a display device(100) and a stand(1) configured to support the display device, wherein the stand includes multiple posts(3); and a mounting plate module(8) configured to connect the posts to each other, wherein the stand is configured such that a rotary unit is attachable to and detachable from the mounting plate module (any suitable known rotary unit could be attached and detached from the mounting plate module), the rotary unit being configured to enable manually changing an orientation of the display device between a landscape orientation and a portrait orientation without detaching and reattaching the display device from the stand, the display device is attachable to the mounting plate module via the rotary unit (when used with a suitable rotary unit) and is also attachable to the mounting plate module without the rotary unit(as shown in figure 2), and a position of the display device relative to the stand in a depth direction in a state where the display device is attached to the mounting plate module via the rotary unit is same as the position of the display device relative to the stand in the depth direction in a state where the display device is attached to the mounting plate module without the rotary unit, as seen in figures 1 and 2, holes 310 on stand posts 3 allow for the vertical and depth position of the mounting plate module to be changed, such that the location of an attached display device in the depth direction could remain the same when attached with or without a rotary unit.

Allowable Subject Matter
Claims 4,5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as being amended to overcome the above 112(b) rejections and claim objection.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to claims 4 and 5, the prior art does not teach or suggest a stand as claimed, with a mounting plate module having a first engaging part and a second engaging part, structured and arranged as recited in claim 4, with the second engaging part being located further backward than the first engaging part. With regards to claim 8 the prior art does not teach or suggest a stand with a mounting plate module structured and arranged as in claim 8, with first and second mounting plates, where the second mounting plate is shorter than the first mounting plate and has a base plate welded to a central region of the first mounting plate, right and left protruding ends shaped like steps and protruding forward from right and left ends of the base plate, where the brackets are screwed to either the central region or the right and left protruding ends. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11421815 and US20120261362 both teach similar display stand systems.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632